DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/140,817 filed 01/04/2021 in which claims 1-30 are presented for examination.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 3 and 22 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Allowable Subject Matter
Claims 3, 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9-11, 19-21, 23, 24, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahman et al (US 2021/0185647 A1).

Regarding claim 1, Rahman teaches a method for wireless communication at a user equipment (UE) (Rahman: Fig. 1:116; Fig. 3, UE), comprising: 
receiving a message comprising first transmission configuration indicator state information and second transmission configuration indicator state information different from the first transmission configuration indicator state information, wherein the first transmission configuration indicator state information is associated with a plurality of uplink resources and wherein the second transmission configuration indicator state information is associated with a plurality of downlink resources (Rahman: Fig. 14 , Fig. 17, [0261]-[0267], UE receiving TCI states (first TCI states and second TCO states) indicating UL transmission and/or DL transmission, see also [0138]); 
identifying two or more channels, or reference signals, or any combination thereof, to which a transmission configuration indicator state is to be applied, the two or more channels comprising two or more uplink channels indicated within the first transmission configuration indicator state information or two or more downlink channels indicated within the second transmission configuration indicator state information, wherein the transmission configuration indicator state corresponds to one or more source reference signals associated with quasi co-location assumptions for the two or more channels, or the reference signals, or any combination thereof (Rahman: Fig. 14, Fig. 17, [0138], [0261]-[0267], identifying PUSCH/PUCCH/PRACH/UL RS associated with the TCI states and PDSCH/DL RS associated with the TCI states; DL RS and UL RS being source reference signals associated with QCL type D), and 
determining common beam information for the plurality of uplink resources or the plurality of downlink resources based at least in part on applying the transmission configuration indicator state to the two or more channels, or the reference signals, or any combination thereof (Rahman: Fig. 14; [0138]-[0146], determining common beam).  

Regarding claim 20, Rahman teaches a method for wireless communication at a base station (Rahman: Fig. 2, gNB), comprising: 
determining common beam information for a plurality of uplink resources and a plurality of downlink resources (Rahman: Fig. 14; [0138]-[0146], determining common beam); 
configuring two or more channels, or reference signals, or any combination thereof, to which a transmission configuration indicator state is to be applied based at least in part on the common beam information, the two or more channels comprising two or more uplink channels indicated within first transmission configuration indicator state information or two or more downlink channels indicated within second transmission configuration indicator state information, wherein the transmission configuration indicator state corresponds to one or more source reference signals associated with quasi co-location assumptions for the two or more channels, or the reference signals, or any combination thereof (Rahman: Fig. 14, Fig. 17, [0138], [0261]-[0267], identifying PUSCH/PUCCH/PRACH/UL RS associated with the TCI states and PDSCH/DL RS associated with the TCI states; DL RS and UL RS being source reference signals associated with QCL type D); and 
transmitting, to a user equipment (UE), a message comprising the first transmission configuration indicator state information and the second transmission configuration indicator state information different from the first transmission configuration indicator state information, wherein the first transmission configuration indicator state information is associated with the plurality of uplink resources and wherein the second transmission configuration indicator state information is associated with the plurality of downlink resources (Rahman: Fig. 14 , Fig. 17, [0261]-[0267], UE receiving TCI states (first TCI states and second TCO states) indicating UL transmission and/or DL transmission, see also [0138]).  

Regarding claim 29, Rahman teaches an apparatus for wireless communication at a user equipment (UE) (Rahman: Fig. 1:116; Fig. 3, UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a message comprising first transmission configuration indicator state information and second transmission configuration indicator state information different from the first transmission configuration indicator state information, wherein the first transmission configuration indicator state information is associated with a plurality of uplink resources and wherein the second transmission configuration indicator state information is associated with a plurality of downlink resources  (Rahman: Fig. 14 , Fig. 17, [0261]-[0267], UE receiving TCI states (first TCI states and second TCO states) indicating UL transmission and/or DL transmission, see also [0138]); 
identify two or more channels, or reference signals, or any combination thereof, to which a transmission configuration indicator state is to be applied, the two or more channels comprising two or more uplink channels indicated within the first transmission configuration indicator state information or two or more downlink channels indicated within the second transmission configuration indicator state information, wherein the transmission configuration indicator state corresponds to one or more source reference signals associated with quasi co-location assumptions for the two or more channels, or the reference signals, or any combination thereof (Rahman: Fig. 14, Fig. 17, [0138], [0261]-[0267], identifying PUSCH/PUCCH/PRACH/UL RS associated with the TCI states and PDSCH/DL RS associated with the TCI states; DL RS and UL RS being source reference signals associated with QCL type D), and 
determine common beam information for the plurality of uplink resources or the plurality of downlink resources based at least in part on applying the transmission configuration indicator state to the two or more channels, or the reference signals, or any combination thereof (Rahman: Fig. 14; [0138]-[0146], determining common beam).  

Regarding claim 30, Rahman teaches an apparatus for wireless communication at a base station (Rahman: Fig. 2, gNB), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine common beam information for a plurality of uplink resources and a plurality of downlink resources (Rahman: Fig. 14; [0138]-[0146], determining common beam); 
configure two or more channels, or reference signals, or any combination thereof, to which a transmission configuration indicator state is to be applied based at least in part on the common beam information, the two or more channels comprising two or more uplink channels indicated within first transmission configuration indicator state information or two or more downlink channels indicated within second transmission configuration indicator state information, wherein the transmission configuration indicator state corresponds to one or more source reference signals associated with quasi co-location assumptions for the two or more channels, or the reference signals, or any combination thereof (Rahman: Fig. 14, Fig. 17, [0138], [0261]-[0267], identifying PUSCH/PUCCH/PRACH/UL RS associated with the TCI states and PDSCH/DL RS associated with the TCI states; DL RS and UL RS being source reference signals associated with QCL type D); and 
transmit, to a user equipment (UE), a message comprising the first transmission configuration indicator state information and the second transmission configuration indicator state information different from the first transmission configuration indicator state information, wherein the first transmission configuration indicator state information is associated with the plurality of uplink resources and wherein the second transmission configuration indicator state information is 23 associated with the plurality of downlink resources (Rahman: Fig. 14 , Fig. 17, [0261]-[0267], UE receiving TCI states (first TCI states and second TCO states) indicating UL transmission and/or DL transmission, see also [0138]).

Regarding claims 2 and 21, Rahman teaches determining that a same source reference signal is associated with the quasi co-location assumptions for each of the two or more channels, or the reference signals, or any combination thereof, based at least in part on the transmission configuration indicator state, wherein the common beam information comprises a common beam that corresponds to the same source reference signal (Rahman: [0138], [0166]-[0167] ;0172]-[0173]); and communicating with a base station over the two or more channels using the common beam (Rahman: Fig. 14; [0138]-[0140]).  
 
Regarding claims 4 and 23, Rahman teaches identifying the transmission configuration indicator state based at least in part on an information field comprising a transmission configuration indicator state identity corresponding to the transmission configuration indicator state, wherein the information field is within the first transmission configuration indicator state information or within the second transmission configuration indicator state information (Rahman: [0166], [0173]-[0174]).
  
Regarding claim 5, Rahman teaches wherein the information field comprises a dedicated field for indicating one or more common beams, a common field for indicating common uplink and downlink beam information, a field for indicating downlink beam information, a field for indicating uplink beam information, or any combination thereof (Rahman: [0112]-[0113]; [0166], [0173]-[0174]).
 
Regarding claims 6 and 24, Rahman teaches identifying the one or more source reference signals based at least in part on one or more quasi co-location information fields, wherein the one or more quasi co-location information fields are indicated within the first transmission configuration indicator state information or the second transmission configuration indicator state information (Rahman: [0137]-[0138], [0172]-[0173]).
 
Regarding claim 9, Rahman teaches determining that a source reference signal of the one or more source reference signals corresponds to a plurality of quasi co-location assumptions for the two or more channels, or the reference signals, or any combination thereof, wherein the quasi co-location assumptions for the two or more channels, or the reference signals, or any combination thereof, are based at least in part on the determination that the source reference signal of the one or more source reference signals corresponds to the plurality of quasi co-location assumptions for the two or more channels, or the reference signals, or any combination thereof (Rahman: [0137]-[0138], [0172]-[0173]).  

Regarding claim 10, Rahman teaches identifying a location of each source reference signal of the one or more source reference signals, the location being indicated within the first transmission configuration indicator state information or the second transmission configuration indicator state information, wherein the location is based at least in part on an indication of a serving cell identity, or a bandwidth part identity, or both (Rahman: [0139], [046]-[0147]).

Regarding claim 11, Rahman teaches determining that the transmission configuration indicator state for the two or 3 more channels, or the reference signals, or any combination thereof, indicates a plurality of beams, wherein a first set of source reference signals from the one or more source reference signals indicates a first beam of the plurality of beams, a first channel of the two or more channels, a first reference signal of the reference signals, or any combination thereof, and wherein a second set of source reference signals from the one or more source reference signals indicates a second beam of the plurality of beams, a second channel of the two or more channels, a second reference signal of the reference signals, or any combination thereof, the second set of source reference signals being different from the first set of source reference signals  (Rahman: [0137]-[0138], [0172]-[0173]).

Regarding claim 19, Rahman teaches wherein: each of the two or more channels are associated with a respective 3 demodulation reference signal indicated within the first transmission configuration indicator state information being or the second transmission configuration indicator state information; and the one or more source reference signals comprise a synchronization signal block, a channel state information reference signal, a sounding reference signal, a positioning reference signal, a reference signal associated with a physical random access channel, a demodulation reference signal associated with a physical downlink control channel, a demodulation reference signal associated with a physical downlink shared channel, a demodulation reference signal associated with a physical uplink shared channel, a demodulation reference signal associated with a physical uplink control channel, or any combination thereof (Rahman: [0138]-[0140]).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12, 13, 16-19, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 2021/0185647 A1) in view of Park et al (US 2021/0314953 A1).

Regarding claims 7 and 25, Rahman does not explicitly disclose wherein each source reference signal of the one or more source reference signals indicates one or more quasi co-location types, the one or more quasi co-location types are associated with a set of parameters comprising a Doppler shift, a Doppler spread, an average delay, a delay spread, a spatial reception parameter, uplink spatial relationship information for a spatial transmission parameter, an uplink Doppler shift, an uplink Doppler spread, an uplink average delay, an uplink delay spread, or any combination thereof.  
	Park teaches wherein each source reference signal of the one or more source reference signals indicates one or more quasi co-location types, the one or more quasi co-location types are associated with a set of parameters comprising a Doppler shift, a Doppler spread, an average delay, a delay spread, a spatial reception parameter, uplink spatial relationship information for a spatial transmission parameter, an uplink Doppler shift, an uplink Doppler spread, an uplink average delay, an uplink delay spread, or any combination thereof (Park: [0141], [0153]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rahman wherein each source reference signal of the one or more source reference signals indicates one or more quasi co-location types, the one or more quasi co-location types are associated with a set of parameters comprising a Doppler shift, a Doppler spread, an average delay, a delay spread, a spatial reception parameter, uplink spatial relationship information for a spatial transmission parameter, an uplink Doppler shift, an uplink Doppler spread, an uplink average delay, an uplink delay spread, or any combination thereof as disclosed by Park to provide a system for indicating transmission configuration in beamforming system /9Park: Abstract).
 
Regarding claim 8, Rahman in view of Park teaches determining that the one or more source reference signals indicate combinations of the one or more quasi co-location types, or the set of parameters, or both, wherein the quasi co-location assumptions for the two or more channels, or the reference signals, or any combination thereof, are based at least in part on the determination that the one or more source reference signals indicate the combinations of the one or more quasi co- location types, or the set of parameters, or both (Rahman: [0137]-[0138], [0172]-[0173]).
  
Regarding claims 12 and 26, Rahman in view of Park teaches identifying a set of power control parameters associated with the plurality of uplink resources, the set of power control parameters being identified within the first transmission configuration indicator state information, wherein the set of power control parameters comprises a pathloss reference signal, a target receive power parameter, a pathloss compensation factor, a closed loop index, a power control group identity, or any combination thereof; and applying the set of power control parameters to an uplink transmission based at least in part on the transmission configuration indicator state (Park: [0284], [0290]-[0291]).  

Regarding claim 13, Rahman in view of Park teaches determining that the transmission configuration indicator state indicates two or more beams for the uplink transmission, wherein a first subset of the set of power control parameters is applied to a first beam of the two or more beams and a second subset of the set of power control parameters is applied to a second beam of the two or more beams (Park: [0284], [0290]-[0293]).

Regarding claims 16 and 28, Rahman in view of Park teaches identifying a set of parameters associated with codebook-based transmissions on the plurality of uplink resources, or non-codebook-based transmissions on the plurality of uplink resources, or both, the set of parameters being identified within the first transmission configuration indicator state information, wherein the set of parameters comprises a sounding reference signal resource indicator, a transmission precoding matrix indicator, a transmission rank indicator, or any combination thereof, and applying the set of parameters to an uplink transmission based at least in part on the transmission configuration indicator state (Park: [0264], [087]).
  
Regarding claim 17, Rahman in view of Park teaches determining that the transmission configuration indicator state indicates two or more beams, the two or more channels, or the reference signals, or any combination thereof, for the uplink transmission, wherein a first subset of the set of parameters is applied to a first beam of the two or more beams and a second subset of the set of parameters is applied to a second beam of the two or more beams (Rahman: Fig. 14; [0137]-[0138], [0172]-[0173]).

Regarding claim 18, Rahman in view of Park teaches identifying one or more antenna panel identifiers associated with respective antenna panels of the UE, the one or more antenna panel identifiers being identified within the first transmission configuration indicator state information, wherein the respective antenna panels of the UE are associated with transmitting over a same or different channel of the two or more uplink channels based at least in part on the transmission configuration indicator state (Park: [0329]).  

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 2021/0185647 A1) in view of Wu et al (US 2020/0413469 A1).

Regarding claims 14 and 27, Rahman does not explicitly disclose identifying a set of timing advance parameters associated with the plurality of uplink resources, the set of timing advance parameters being identified within the first transmission configuration indicator state information, wherein the set of timing advance parameters comprises a timing advance group identity, a timing advance value, or both; and applying the set of timing advance parameters to an uplink transmission based  at least in part on the transmission configuration indicator state. 
	Wu teaches identifying a set of timing advance parameters associated with the plurality of uplink resources, the set of timing advance parameters being identified within the first transmission configuration indicator state information, wherein the set of timing advance parameters comprises a timing advance group identity, a timing advance value, or both; and applying the set of timing advance parameters to an uplink transmission based  at least in part on the transmission configuration indicator state (Wu: [0032]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rahman by identifying a set of timing advance parameters associated with the plurality of uplink resources, the set of timing advance parameters being identified within the first transmission configuration indicator state information, wherein the set of timing advance parameters comprises a timing advance group identity, a timing advance value, or both; and applying the set of timing advance parameters to an uplink transmission based  at least in part on the transmission configuration indicator state as disclosed by Wu to provide a system for cell group management (Wu: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478